UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 David N., 1

                Plaintiff,

           v.                                           19-CV-219-LJV
                                                        DECISION & ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,

                Defendant.



       On February 20, 2019, the plaintiff, David N. (“David”), brought this action under

the Social Security Act (“the Act”). He seeks review of the determination by the

Commissioner of Social Security (“Commissioner”) that he was not disabled. Docket

Item 1. On June 15, 2020, David moved for judgment on the pleadings, Docket Item 9;

on August 14, 2020, the Commissioner responded and cross-moved for judgment on

the pleadings, Docket Item 10; and on September 4, 2020, David replied, Docket Item

11.

       For the reasons stated below, this Court denies David’s motion and grants the

Commissioner’s cross-motion. 2




       1 To protect the privacy interests of social security litigants while maintaining
public access to judicial records, this Court will identify any non-government party in
cases filed under 42 U.S.C. § 405(g) only by first name and last initial. Standing Order,
Identification of Non-government Parties in Social Security Opinions (W.D.N.Y. Nov. 18,
2020).
       2This Court assumes familiarity with the underlying facts, the procedural history,
and the ALJ’s decision and will refer only to the facts necessary to explain its decision.
                                STANDARD OF REVIEW


       When evaluating a decision by the Commissioner, district courts have a narrow

scope of review: they are to determine whether the Commissioner’s conclusions are

supported by substantial evidence in the record and whether the Commissioner applied

the appropriate legal standards. Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012).

Indeed, a district court must accept the Commissioner’s findings of fact if they are

supported by substantial evidence in the record. 42 U.S.C. § 405(g). Substantial

evidence is more than a scintilla and includes “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d

108, 112 (2d Cir. 2009). In other words, a district court does not review a disability

determination de novo. See Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998).


                                      DISCUSSION


I.     ALLEGATIONS

       David argues that the ALJ erred by crafting a mental residual functional capacity

(“RFC”) 3 unsupported by substantial evidence. Docket Item 9-1 at 1. More specifically,

he argues that the ALJ erred by “giv[ing] great weight to [the opinion of Caillean

McMahon-Tronetti, D.O.] while conceding it was vague” and by “failing to explain how

the opined limitations” in Dr. McMahon-Tronetti’s opinion, among others, “related to the




       3 A claimant’s RFC “is the most [he] can still do despite [his] limitations,” 20
C.F.R. § 416.945, “in an ordinary work setting on a regular and continuing basis,” see
Melville v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999) (quoting SSR 86–8, 1986 WL 68636, at
*8). “A ‘regular and continuing basis’ means 8 hours a day, for 5 days a week, or an
equivalent work schedule.” Id.

                                             2
[mental] RFC.” See id. at 8-12. This Court disagrees and accordingly affirms the

Commissioner's finding of no disability.


II.    MENTAL RFC

       When determining a plaintiff’s RFC, an ALJ must evaluate every medical opinion

received, “[r]egardless of its source.” 20 C.F.R. § 404.1527(c). An ALJ’s RFC

determination, however, does not need to “perfectly correspond with any of the opinions

of medical sources cited in his decision.” Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir.

2013). Rather, the ALJ is “entitled to weigh all of the evidence available to make an

RFC finding that [is] consistent with the record as a whole.” Id.; see also 20 C.F.R.

§ 416.927(d)(2) (“Although [the Commissioner] consider[s] opinions from medical

sources on issues such as . . . [the claimant’s] residual functional capacity . . . , the final

responsibility for deciding these issues is reserved to the Commissioner.”).

       Although an RFC is unsupported by substantial evidence when it is based on an

opinion that is too vague, see Curry v. Apfel, 209 F.3d 117, 123–24 (2d Cir. 2000),

superseded by statute on other grounds as recognized in Douglass v. Astrue, 496 F.

App'x 154, 156 (2d Cir. 2012) (summary order), the use of the term “moderate” does not

necessarily make an opinion too vague, see, e.g., Dier v. Colvin, 2014 WL 2931400, at

*4 (W.D.N.Y. June 27, 2014) (citing Tudor v. Comm'r of Soc. Sec., 2013 WL 4500754,

at *12 (E.D.N.Y. Aug. 21, 2013) (“[W]hile the treating physician and consultive examiner

used terms like “mild” and “moderate” this does not automatically render their opinions

void for vagueness.”). And that is particularly true when the opinion is based on clinical

findings and examinations. Dier, 2014 WL 2931400, at *4.




                                               3
       Moreover, with respect to a mental RFC, “[i]t is well settled that a limitation to

unskilled work 4 sufficiently accounts for moderate limitations in work-related

functioning.” Washburn v. Colvin, 286 F. Supp. 3d 561, 566 (W.D.N.Y. 2017); see, e.g.,

Zabala v. Astrue, 595 F.3d 402, 410 (2d Cir. 2010) (holding that the ALJ’s decision that

the plaintiff could perform past, unskilled work was supported by substantial evidence

where “[n]one of the clinicians . . . indicated that she had anything more than moderate

limitations in her work-related functioning, and most reported less severe

limitations”); Whipple v. Astrue, 479 Fed.Appx. 367, 370 (2d Cir. 2012) (holding that an

RFC to “perform[] work that ‘involved simple tasks and allowed for a low-stress

environment’” was supported by substantial evidence where consultative examiners

concluded that the plaintiff “was only mildly and moderately impaired by his depression

and anxiety”); Saxon v. Colvin, 2015 WL 3937206, at *6 (W.D.N.Y. 2015) (holding that

the plaintiff’s “moderate limitation[s] in the ability to learn new tasks, perform complex

tasks, make appropriate decisions, relate adequately with others, and deal with stress,”

were sufficiently accommodated by an RFC “which limit[ed him] to simple routine tasks

in a low stress, low contact environment”).

       Here, the ALJ found that David had the RFC to:

       . . . perform simple, repetitive work-related tasks in a non-fast paced
       production setting (i.e. no assembly line type work), involving no
       interaction with the public as part of the job duties (face-to-face or
       otherwise) and only occasional interaction with supervisors and co-
       workers, but no team, tandem, or collaborative-type work; and he is able
       to make simple work-related decisions and adapt to simple changes in a
       routine work setting.


       4Unskilled work is “work which needs little or no judgment to do simple duties
that can be learned on the job in a short period of time.” See 20 C.F.R.
§§ 404.1568(a); 416.968(a).

                                              4
Docket Item 8 at 19. Those restrictions effectively limit David to unskilled work. See,

e.g., Martinez v. Comm'r of Soc. Sec., 2017 WL 2633532, at *5, 7 (N.D.N.Y. June 15,

2017) (holding that where the RFC restricted the plaintiff to “simple, routine, and

repetitive tasks in a low-stress job, defined as a job that had occasional changes in the

work setting that required occasional decision making and occasional judgment,” the

“RFC determination for unskilled work [was] not inconsistent with moderate limitations in

mental functioning”); see also 20 C.F.R. §§ 404.1568(a); 416.968(a).

       In crafting the RFC, the ALJ gave “great weight” to Dr. McMahon-Tronetti’s

opinion, in part because Dr. McMahon-Tronetti was David’s treating physician. Docket

Item 8 at 24. Dr. McMahon-Tornetti determined that David was moderately limited in

four categories: understanding and remembering instructions, carrying out instructions,

maintaining attention/concentration, and appearing able to function in a work setting at a

consistent pace. Id. at 319. Her handwritten notes added that “David struggles to

maintain concentration and focus on tasks” but that “[h]e is able to follow instructions

with much guidance.” Id. She also indicated that there was no evidence of limitations in

David’s ability to make simple decisions, interact appropriately with others, maintain

socially appropriate behavior without exhibiting behavior extremes, and maintain basic

standards of personal hygiene. Id.

       The ALJ observed that Dr. McMahon-Tronetti’s opinion “provided generally

vague quantifying of [David]’s functional abilities in a range of domains,” but “supported

no more than moderate restrictions, which is generally consistent with the residual




                                             5
functional capacity above.” 5 Id. The ALJ also noted that “Dr. McMahon-Tronetti did not

select ‘very limited’ in any category,” which would have been “more consistent with the

finding of disability.” Id. He also explicitly found that “Dr. McMahon-Tronetti’s cited

limitations [were] consistent with her own objective examinations with the claimant,

which consistently fail[ed] to show substantial issues.” Id. (citing Docket Item 8 at 349,

352, 362, 366, 684-85, 687, 689-90, 692, 694).

       David argues that the ALJ “found [Dr. McMahon-Tronetti’s] opinion consistent

with the evidence without knowing what [she] actually meant by the opinion.” Docket

Item 9-1 at 11. This Court disagrees. While the opinion may not have been a model of

clarity, Dr. McMahon-Tronetti’s treatment notes provided additional details that illustrate

and are consistent with the moderate limitations indicated on the assessment form. See

Docket Item 8 at 319. For example, her treatment notes from May 3, 2016, state that

David’s “[a]ttention and concentration appear[ed] to be adequate,” his “[g]eneral fund of

knowledge [was] fair to good,” his “[m]emory functions [were] intact,” and “[h]e was

oriented to place and date.” Id. at 362. She also noted that his “[a]bility to abstract

[was] somewhat impaired in the high range, [but] not severely so, and certainly not

enough to cause any significant encumbrance”—in fact, “[i]t [had] improved.” Id. And




       5David also argues that “the ALJ made the conclusory and circular finding that
the moderate limitations opined were consistent with his own previously-determined
RFC.” Docket Item 9-1 at 10. It is true that an “ALJ cannot support a decision
regarding weight with a reference to an already-determined RFC.” Mault v. Colvin,
2017 WL 1100617, at *4 (W.D.N.Y. Mar. 24, 2017). Here, however, the ALJ’s
explanation included more than enough support for giving Dr. McMahon-Tronetti’s
opinion “great weight.” Cf. id. (“[S]uch circular reasoning fails where the RFC finding is
not supported by substantial evidence in the first place.”).

                                             6
although the treatment notes vary somewhat, they support an RFC limiting David to

unskilled work. See, e.g., id. at 349, 352, 362, 366, 684-85, 687, 689-90, 692, 694.

       David also argues that the ALJ failed to explain how he incorporated the specific

limitations from the opinions on which he relied into the RFC. Docket Item 9-1 at 9-10

(arguing, for example, that the RFC does “not account for limitations in maintaining

attention and concentration), 12. But an ALJ is not required to explicitly address each

limitation from each medical opinion in the RFC. See Matta, 508 F. App’x at 56

(“Although [an] ALJ’s conclusion may not perfectly correspond with any of the opinions

of medical sources cited in his decision, he [is] entitled to weigh all of the evidence

available to make an RFC finding that [is] consistent with the record as a whole.”); see

also Landers v. Colvin, 2016 WL 1211283 at *4 (W.D.N.Y. Mar. 29, 2016) (“[A]n ALJ

need not call out every moderate limitation by name, provided that the RFC

appropriately reflects such limitations.”). Instead, the ALJ “must provide an ‘accurate

and logical bridge’ between the evidence and the conclusion that the claimant is not

disabled, so that ‘ . . . a reviewing court . . . may assess the validity of the agency’s

ultimate findings and afford [the] claimant meaningful judicial review.’” Craft v. Astrue,

539 F.3d 668, 673 (7th Cir. 2008) (third alteration in original) (quoting Young v.

Barnhart, 362 F.3d 995, 1002 (7th Cir. 2004)). The ALJ provided such a bridge here—

thoroughly explaining the weight assigned to each opinion and why the RFC accounted

for the limitations in those opinions.

       Indeed, as he should have done, the ALJ gave the most weight to the opinion of

David’s treating physician. An ALJ generally should give greater weight to the medical

opinions of treating sources—such as physicians and psychologists who have “ongoing



                                              7
treatment relationship[s]” with the claimant—because those medical professionals are in

the best positions to provide “detailed, longitudinal picture[s] of [the claimant’s] medical

impairments.” See 20 C.F.R. § 404.1527(a)(2), (c)(2); see also Genier v. Astrue, 298 F.

App’x 105, 108 (2d Cir. 2008) (summary order). In fact, a treating physician’s opinion is

entitled to controlling weight so long as it is “well-supported [sic] by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the

other substantial evidence in [the claimant’s] case record.” 20 C.F.R. § 404.1527(c)(2).

And as he was required to do, the ALJ addressed the other opinions in the record as

well. See § 404.1527(c) (requiring an ALJ to evaluate every medical opinion received

based on examining relationship, treatment relationship, supportability, consistency,

specialization, and any other relevant factor).

       For example, the ALJ gave “partial weight” to the opinion of Andrea Spriggs,

LMSW. Docket Item 8 at 24. LMSW Spriggs found that David was moderately limited

in three categories— maintaining attention and concentration, maintaining socially

appropriate behavior without exhibiting behavior extremes, and functioning in a work

setting at a consistent pace—but was not limited in other categories. Id. at 635. She

noted that David’s symptoms might negatively impact his job performance depending on

his ongoing treatment needs and that he might require additional treatment. Id. The

ALJ noted that LMSW Spriggs’s opinion “supported limitations consistent with Dr.

McMahon-Tronetti[‘s],” and that “the consistency between both of these sources [sic]

individual findings bolster the validity and accuracy of each of their individual

assessments.” Id. at 24. The ALJ also addressed LMSW Spriggs’s concerns about

future issues, explaining that the RFC “reasonably allow[s] for . . . reasonable



                                              8
restrictions to minimize the potential for symptom exacerbations.” Id. Indeed, the RFC

includes limitations beyond those found by LMSW Spriggs. See id. at 19 (noting that

David should have “no interaction with the public . . . and only occasional interaction

with supervisors and co-workers, but no team, tandem, or collaborative-type work”).

       Likewise, the ALJ gave “partial weight” to the assessment of the consultative

examiner, Christine Ransom, Ph.D. Id. at 24. Dr. Ransom found that David had “mild”

limitations which would “not significantly interfere with [his] ability to function on a daily

basis.” Id. at 297. The ALJ noted that “despite [Dr. Ransom’s] personal evaluation with

[David] and [her] applicable specialty[,] . . . her assessment reflect[ed] only a snapshot

in time . . . rather than a longitudinal perspective of the claimant’s functional deficits.”

Id. at 24. For that reason, the ALJ noted that the RFC included additional limitations “in

a full-time work setting.” Id.

       The ALJ gave “little weight” to the May 2016 opinion of the state examiner, “H.

Tzetzo,” M.D. Id. at 25. Dr. Tzetzo found that David’s “psychiatric impairments [would]

not affect his ability to perform work tasks, therefore, are found to be non severe [sic].”

Id. at 86. But as the ALJ noted, records submitted after Dr. Tzetzo’s evaluation

supported “a finding that [David]’s conditions at least [met] the minimal threshold level

for severity and result in some limitations.” Id. at 25. Therefore, the ALJ concluded that

Dr. Tzetzo’s opinion understated David’s limitations, and the ALJ included additional

limitations in the RFC.

       In sum, the ALJ appropriately discounted the opinions that did not account for all

of David’s limitations and crafted an RFC that incorporated the moderate limitations

found by David’s treating physician. See id. at 19, 23-25; cf. Landers, 2016 WL



                                               9
1211283 at *4 (“The determination that [the p]laintiff is limited to ‘simple, repetitive, and

routine tasks’ accounts for [his] limitations as to maintaining attention and concentration

. . .”). He explained why periods of decompensation did not require further restrictions.

See Docket Item 8 at 21 (acknowledging David’s mental health hospitalizations while he

was off his medication but noting that his condition improved significantly with

medication compliance and that one hospitalization occurred “in the context of

Suboxone abuse”); 25 (affording “partial weight” to the numerical mental health scores

“provided throughout the record” because “taken longitudinally [they] reflect conditions

that are severe, but not disabling when engaged in treatment compliance and sobriety”).

He addressed and weighed all the medical evidence and opinions in a thoughtful and

thorough manner. Given all that, this Court cannot second guess the ALJ’s findings.




                                             10
                                      CONCLUSION


         The ALJ’s decision was not contrary to the substantial evidence in the record, nor

did it result from any legal error. Therefore, and for the reasons stated above, David’s

motion for judgment on the pleadings, Docket Item 9, is DENIED, the Commissioner’s

cross motion for judgment on the pleadings is GRANTED, Docket Item 10, the

complaint is DISMISSED, and the Clerk of the Court shall close the file.



         SO ORDERED.

Dated:         June 21, 2021
               Buffalo, New York




                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE




                                             11
